UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4269


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

SHERMAN CARNELL GAY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:14-cr-00246-FL-1)


Submitted:   December 16, 2016            Decided:   January 10, 2017


Before GREGORY, Chief Judge, THACKER, Circuit Judge, and HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Jennifer C. Leisten,
Research & Writing Attorney, Raleigh, North Carolina, for
Appellant. John Stuart Bruce, United States Attorney, Jennifer P.
May-Parker, Barbara D. Kocher, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Sherman Carnell Gay pled guilty to possession with intent to

distribute a quantity of cocaine, cocaine base, and marijuana, in

violation of 21 U.S.C. § 841(a)(1), (b)(1)(C) (2012).                          Gay’s

Sentencing       Guidelines    range   calculations        included    a   two-level

enhancement       for   possessing     a   firearm    in    connection     with     the

offense.     In sentencing Gay to a 151-month term of imprisonment,

at   the   low    end   of    the   Guidelines   range,      the    district   court

overruled Gay’s objection to the firearm enhancement and denied

his request for a below-Guidelines-range term.                     Gay now appeals,

contending that his sentence is procedurally and substantively

unreasonable.       We disagree.

      We   review       the   reasonableness     of    a     sentence      “under    a

deferential abuse-of-discretion standard.”                 Gall v. United States,

552 U.S. 38, 41, 51 (2007). Procedural errors include the district

court’s “fail[ure] to adequately explain the chosen sentence—

including an explanation for any deviation from the Guidelines

range.”    United States v. Carter, 564 F.3d 325, 328 (4th Cir. 2009)

(internal quotation marks omitted).              Although the court need not

“robotically tick through § 3553(a)’s every subsection,” United

States v. Johnson, 445 F.3d 339, 345 (4th Cir. 2006), it “must

adequately explain the chosen sentence to allow for meaningful

appellate review and to promote the perception of fair sentencing,”

Gall, 552 U.S. at 50.               Even if the court imposes a within-

                                           2
Guidelines-range    sentence,   “it       must   place     on   the   record   an

individualized assessment based on the particular facts of the

case before it.” Carter, 564 F.3d at 330 (internal quotation marks

omitted).

     “Where   the   defendant   or   prosecutor         presents   nonfrivolous

reasons for imposing a different sentence than that set forth in

the advisory Guidelines, a district [court] should address the

party’s   arguments   and   explain       why    [it]    has    rejected   those

arguments.”   Id. at 328 (internal quotation marks omitted).               While

“[t]he context surrounding a district court’s explanation may

imbue it with enough content for us to evaluate both whether the

court considered the § 3553(a) factors and whether it did so

properly,” United States v. Montes-Pineda, 445 F.3d 375, 381 (4th

Cir. 2006), we “may not guess at the district court’s rationale,

searching the record for statements by the Government or defense

counsel or for any other clues that might explain a sentence,”

Carter, 564 F.3d at 329-30.

     Only if there are no significant procedural errors does this

court consider the substantive reasonableness of the sentence,

taking into account “the totality of the circumstances.”                   Gall,
552 U.S. at 51. A sentence within a properly calculated Guidelines

range is presumptively substantively reasonable, rebuttable only

by showing that the sentence is unreasonable when measured against



                                      3
the § 3553(a) factors.      United States v. Louthian, 756 F.3d 295,

306 (4th Cir. 2014).

     Our review of the record reveals that the district court

properly applied the two-level firearm enhancement, considered and

rejected Gay’s arguments for a below-Guidelines-range sentence,

and sufficiently considered and explained the relevant § 3553(a)

sentencing factors in fashioning the chosen sentence.                     Thus, we

conclude that the sentence imposed was procedurally reasonable.

Additionally,   we   conclude   that       Gay   has   not   made   the    showing

necessary to rebut the presumption that his within-Guidelines-

range   sentence   is   substantively       reasonable.       Accordingly,      we

affirm the judgment of the district court.             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                          AFFIRMED




                                       4